UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENTREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): January 10, 2008 DENNY’S CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-18051 13-3487402 (State or other jurisdiction of Commission File No. (I.R.S. Employer Incorporation or organization Identification No.) 203 East Main Street Spartanburg, South Carolina 29319-0001 (Address of principal executive offices) (Zip Code) (864) 597-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [
